Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 16-20 relate to FIGS.5A-5D where two shims are disclosed where the first shim is used to expand the scaffolding laterally and second shim is used to expand the scaffolding vertically; while claims 1-15 relate to FIGS.1A-1I where a single beam is used to expand the scaffolding vertically and laterally.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of U.S. Patent No. 9,913,736. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims of the application are to be found in claims of the patent. The difference between claims of the application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application. It has been held that the generic invention is “anticipated” by the “species”. See in re Goodman, 20 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application are anticipated by claims of the patent, they are not patentably distinct.
s 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,186,259. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims of the application are to be found in claims of the patent. The difference between claims of the application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application. It has been held that the generic invention is “anticipated” by the “species”. See in re Goodman, 20 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application are anticipated by claims of the patent, they are not patentably distinct.
 Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of U.S. Patent No. 9,913,736. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims of the application are to be found in claims of the patent. The difference between claims of the application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application. It has been held that the generic invention is “anticipated” by the “species”. See in re Goodman, 20 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application are anticipated by claims of the patent, they are not patentably distinct.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-30 of U.S. Patent No. 8,986,387. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims of the application are to be found in claims of the patent. The difference between claims of the application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus the invention of claims of the patent is in effect a “species” of the “generic” .
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 9,333,092. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims of the application are to be found in claims of the patent. The difference between claims of the application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application. It has been held that the generic invention is “anticipated” by the “species”. See in re Goodman, 20 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application are anticipated by claims of the patent, they are not patentably distinct.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 8,663,332. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims of the application are to be found in claims of the patent. The difference between claims of the application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application. It has been held that the generic invention is “anticipated” by the “species”. See in re Goodman, 20 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application are anticipated by claims of the patent, they are not patentably distinct.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 14, 15 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cain (8,936,641).
With respect to claim 1, Cain discloses a method of expanding an intervertebral scaffolding in stages in an intervertebral space (22), the method comprising inserting the intervertebral scaffolding (20) into the intervertebral space in a collapsed state, as best seen in FIG.15B, and expanding the intervertebral scaffolding into the intervertebral space in stages, as best seen in FIG.15B, the expanding including inserting a single expansion member (50) into the scaffolding after the inserting of the intervertebral scaffolding into the intervertebral space and expanding the intervertebral scaffolding laterally in the intervertebral space with the single expansion member (50), as best seen in FIGS.15A-C, and expanding the intervertebral scaffolding vertically in the intervertebral space with the single expansion member (50), as best seen in FIGS.15A-C, wherein the expanding laterally occurs independent of the expansion vertically, as set forth in column 7, lines 15-67, column 8, lines 1-21, column 14, lines 27-67, column 15, lines 1-67, column 16, lines 1-5.
With respect to claim 14, Cain discloses wherein the inserting of the single expansion member is the inserting of a central beam (50).
With respect to claim 15, Cain discloses wherein the inserting of the single expansion member provides lateral expansion of the scaffolding before the vertical expansion of the scaffolding, as set forth in column 7, lines 15-67, column 8, lines 1-21, column 14, lines 27-67, column 15, lines 1-67, column 16, lines 1-5.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lechmann et al. (8,940,052) in view of Cain (8,936,641).
With respect to claim 1, Lechmann discloses a method of expanding an intervertebral scaffolding in stages in an intervertebral space, the method comprising inserting the intervertebral scaffolding into the intervertebral space in a collapsed state, as best seen in FIGS.1-3, and, expanding the intervertebral scaffolding into the intervertebral space in stages, as best seen in FIGS.4, 5, the expanding including expanding the intervertebral scaffolding laterally in the intervertebral space, as best seen in FIG.4, and expanding the intervertebral scaffolding vertically in the intervertebral space, as best seen in FIG.5, and as set forth in column 9, lines 10-67, column 10, lines 1-16; wherein the expanding laterally occurs independent of the expansion vertically, as set forth in column 10, lines 17-40.
It is noted that LEchmann does not teach of inserting a single expansion member into the scaffolding after the inserting of the intervertebral scaffolding into the intervertebral space and expanding the scaffolding laterally and vertically with the single expansion member, as claimed by applicant. However, in similar art, and as set forth above, Cain provides the evidences of the use of an implant (20) and a single expansion member (50) to expand the implant laterally and vertically.

With respect to claim 4, Lechmann discloses a method wherein the intervertebral scaffolding has a top, a bottom, a first side, and a second side, as best seen in at least FIG.1, the expanding of the intervertebral scaffolding into the intervertebral space in the stages creates a bone graft distribution system through the scaffolding; wherein the expanding of the intervertebral scaffolding laterally in the intervertebral space creates a graft distribution window (at 24) through at least the top or the bottom of the scaffolding ; and the expanding the intervertebral scaffolding vertically in the intervertebral space creates a graft distribution window (at 30) through at least the first or the second side of the scaffolding; as best seen in the FIGS.
Claims 2-3, 5-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lechmann et al. (8,940,052) in view of Cain (8,936,641) in view of nFoley et al. (6,193,757).
With respect to claim 2, it is noted that Lechmann teaches of an orifice to insert the implant, however, lechmann did not specifically teaches of an annular opening and expanding the scaffolding to a width that exceeds the width of the annular opening, as claimed by applicant. However, in similar art, Foley provides the evidences of the use of an expandable device (50) that is inserted through an annular opening (A) and wherein the width of the expandable device is larger than the width of the opening (A) in order to stabilize the spinal column and fill a larger portion of the disc space.
Therefore, given the teaching of Foley, it would have been obvious to one having ordinary skill I the art at the time the invention was made to modify the device of Lechmann, as taught by Foley in order to stabilize the spinal column and fill a larger portion of the disc space.
As to the width having a range from about 5mm to about 15mm, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the width of the 
Foley teaches of creating an annulotomy in an intervertebral disc having a nucleus pulposus surrounded by an annulus fibrosis, as best seen in FIGS.7, 8 of Foley, removing the nucleus pulposus from within the intervertebral disc through the annulotomy to create the intervertebral space for expansion of the scaffolding system within the annulus fibrosis, the intervertebral space having a top vertebral plate and a bottom vertebral plate; and, adding a grafting material to the intervertebral space for fusing of the intervertebral space.
As to claim 6, see claim 4 above. As to claim 7, Foley teaches of the use of a cannula to insert the implant (50), as set forth in column 7, lines 65-67, column 8, lines 1-13.
With respect to claims 8 and 11, Lechmann teaches of a guides 126, 136, 120, 130, 122, 124, 132, 134 to restrict expansion laterally and vertically.
With respect to claims 9, 10, 12, 13 see claim 1 above. In addition Lechmann teaches that the beams (16, 18, 20, 22) are not substantially parallel in the expanded state. Since Lechmann, in column 10, lines 41-67, column 11, lines 1-6 teaches that the beams are tilted relative to each other.
As to the range of the angle of the tilt, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the width of the opening of Foley to reach the optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller , 105 USPQ 233.
Response to Amendment
Applicant’s arguments, see remarks, filed 2/24/2021, with respect to the rejection(s) of claim(s) 1-13 under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been Cain. See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        March 18, 2021